DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amended claims filed on 6/20/2022, wherein:
Claims 1, 6-8, 12, 15, 16, and 20 are amended;
Claims 2, 4, 5, 9, 10, 13, 14, 17, and 18 remain as original or previously presented; 
Claims 3, 11, and 19 are cancelled;
Claims 21-23 are new; and 
Claims 1, 2, 4-10, 12-18, and 20-23 are currently pending and have been examined.

Allowable Subject Matter
Claims 1, 2, 4-10, 12-18, and 20-23 are allowed.

The following is an examiner’s statement of reasons for indicating Patent-eligible subject matter in view of 35 USC § 101.
The claims recite an abstract idea of cryptocurrency rewards for a virtual cash card.  The claimed limitations cover Certain Methods of Organizing Human Activity such as commercial or legal interactions including advertising, marketing, or sales activities, or behaviors.  Under Step 2A, Prong 2, the claimed invention has been deemed to recite limitations that integrate the abstract idea into a practical application.  The steps in independent claims 1, 7, and 15 of: “receiving, by the payment server, cryptocurrency assets from at least one external entity for storage in a first cryptocurrency wallet associated with the payment service and maintained in a data store of the payment server, wherein the first cryptocurrency wallet stores the cryptocurrency assets, wherein the cryptocurrency assets are assigned by the payment service to individual user accounts of users associated with the payment service, and wherein individual assignments to the individual user accounts are tracked via an internal ledger associated with the first cryptocurrency wallet; processing, by the payment server, a payment for a point-of-sale (POS) transaction using a payment instrument associated with a user account maintained in the data store of the payment server; determining, by a trained machine learning model, a reward configuration, wherein the reward configuration includes settings to reward the user account with an amount of the cryptocurrency assets and is based at least in part on the POS transaction, and wherein the trained machine learning model is trained based at least in part on historical transaction activity associated with the user account; based on the determined reward configuration, generating, by the payment server and in the data store maintained by the payment service, a second cryptocurrency wallet for association with the user account, wherein the second cryptocurrency wallet is generated at a time of the transaction; calculating, by the payment server, the amount of the cryptocurrency assets according to the reward configuration, wherein the amount of the cryptocurrency assets is based on a value of cryptocurrency at the time of the transaction; and updating, by the payment server, the internal ledger associated with the first cryptocurrency wallet to assign the amount of the cryptocurrency assets from the first cryptocurrency wallet associated with the payment service to the second cryptocurrency wallet associated with the user account, wherein the amount of the cryptocurrency assets is assigned without communicating with the at least one external entity” are limitations, which when considered as an ordered combination, integrates the method of organizing human activity into a practical application. 
Specifically, the recited limitations provide improvements to processing rewards during a POS transaction to automatically award cryptocurrency rewards during fiat currency POS transactions in real time by determining a user’s reward configuration settings and past historical transaction activity using a trained machine learning model, determining the amount of the cryptocurrency assets based upon the current cryptocurrency value, and updating the internal ledger to assign the cryptocurrency reward assets from a payment service cryptocurrency wallet to a second cryptocurrency wallet that is generated for the user without communicating the external entity that originally provided the cryptocurrency assets to the first wallet.  Technical improvements over prior cryptocurrency rewards include: instant creation of a cryptocurrency wallet for the user at the time of the transaction which conserves memory usage and provides enhanced security; elimination of external services to redeem and retrieve cryptocurrency rewards; and elimination of required affirmative activities by a customer to claim rewards which involve delays and third party services (see specification paras. 0003, 0020, and 0085).    
For these reasons, independent claims 1, 7, and 15 are deemed patent eligible under 35 USC 101.  Dependent claims 2, 4-6, 8-10, 12-14, 16-18, and 20-23 are deemed patent eligible by virtue of dependency on a patent eligible claim.

Examiner’s statement of reasons for indicating allowance of the claims over the prior art was previously discussed in the Non-final rejection dated 3/29/2022 and hence not repeated here.
	
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Schwarzenberg whose telephone number is (313) 446-6611.  The examiner can normally be reached on Monday-Thursday (7:30-6:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon, can be reached on (571) 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL S SCHWARZENBERG/Examiner, Art Unit 3695                                                                                                                                                                                                        7/20/2022